

117 S1126 IS: Strengthening Research in Adult Education Act 
U.S. Senate
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1126IN THE SENATE OF THE UNITED STATESApril 14, 2021Mr. Reed (for himself and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Education Sciences Reform Act of 2002 and the Educational Technical Assistance Act of 2002 to strengthen research in adult education.1.Short titleThis Act may be cited as the Strengthening Research in Adult Education Act .2.Strengthen research in adult education(a)Education Sciences Reform Act of 2002The Education Sciences Reform Act of 2002 (20 U.S.C. 9501 et seq.) is amended—(1)in section 102 (20 U.S.C. 9501)—(A)by redesignating paragraphs (2) through (8), (9) through (22), and (23), as paragraphs (3) through (9), (11) through (24), and (26), respectively;(B)by inserting after paragraph (1) the following:(2)Adult education; adult education and literacy activitiesThe terms adult education and adult education and literacy activities have the meanings given the terms in section 203 of the Adult Education and Family Literacy Act (29 U.S.C. 3272).;(C)by inserting after paragraph (9), as redesignated by subparagraph (A), the following:(10)Digital literacy skillsThe term digital literacy skills has the meaning given the term in section 202 of the Museum and Library Services Act (20 U.S.C. 9101).; and(D)by inserting after paragraph (24), as redesignated by subparagraph (A), the following:(25)StudentUnless otherwise provided, the term student means any elementary, secondary, postsecondary, or adult education student.;(2)in section 111(b)(1) (20 U.S.C. 9511(b)(1)), in the matter preceding subparagraph (A), by inserting , including adult education after postsecondary study;(3)in section 115(a) (20 U.S.C. 9515(a))—(A)in the matter preceding paragraph (1), by inserting the Adult Education and Family Literacy Act (29 U.S.C. 3271 et seq.), after the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.),; and(B)in paragraph (2)—(i)in subparagraph (A), by inserting and adults after children;(ii)in subparagraph (B), by striking and after the semicolon;(iii)by redesignating subparagraph (C) as subparagraph (D); and(iv)by inserting after subparagraph (B) the following:(C)access to, and opportunities for, adult education and literacy activities; and;(4)in section 116(c)(4)(A)(ii) (20 U.S.C. 9516(c)(4)(A)(ii))—(A)by inserting adult educators, after professional educators,; and(B)by inserting State directors of adult education, after postsecondary education executives,;(5)in section 131(b)(1) (20 U.S.C. 9531(b)(1))—(A)in subparagraph (C), by striking and after the semicolon;(B)in subparagraph (D), by inserting and after the semicolon; and(C)by adding at the end the following:(E)improve the literacy and numeracy skills of individuals who need adult education;;(6)in section 133 (20 U.S.C. 9533)—(A)in subsection (a)—(i)in paragraph (10)(D), by striking and after the semicolon;(ii)in paragraph (11), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(12)carry out research on successful State and local adult education and literacy activities that—(A)result in increased literacy and numeracy and educational attainment for adult learners; or(B)prepare students for postsecondary education or employment.; and(B)in subsection (c)—(i)in paragraph (1), by inserting At least 1 center shall be assigned the topic of adult education. after paragraph (2).; and(ii)in paragraph (2)—(I)by striking subparagraph (A) and inserting the following:(A)Adult education.; (II)by redesignating subparagraphs (C) through (K) as subparagraphs (D) through (L), respectively; and(III)by inserting after subparagraph (B) the following:(C)Digital literacy skills.;(7)in section 153(a)(1) (20 U.S.C. 9543(a)(1))—(A)by striking subparagraph (D) and inserting the following:(D)secondary school graduation and completion rates, including the four-year adjusted cohort graduation rate and the extended-year adjusted cohort graduation rate (as defined in section 8101 of the Elementary and Secondary Education Act (20 U.S.C. 7801)), school dropout rates, and adult literacy;;(B)by redesignating subparagraphs (F) through (O) as subparagraphs (G) through (P), respectively;(C)by inserting after subparagraph (E) the following:(F)access to, and opportunity for, adult education and literacy activities;; and(D)in subparagraph (L), as redesignated by subparagraph (A), by inserting and in adult education after secondary schools;(8)in section 154(b)(2)(A) (20 U.S.C. 9544(b)(2)(A)), by striking vocational and adult education, and inserting career and technical education, adult education,; and (9)in section 172(a)(2) (20 U.S.C. 9562(a)(2))—(A)in subparagraph (D), by striking and after the semicolon;(B)by redesignating subparagraph (E) as subparagraph (F); and(C)by inserting after subparagraph (D) the following:(E)educational practices that improve digital literacy skills; and.(b)Educational Technical Assistance Act of 2002Section 206(b)(2) of the Educational Technical Assistance Act of 2002 (20 U.S.C. 9605(b)(2)) is amended—(1)by redesignating subparagraphs (B) through (F) as subparagraphs (C) through (G), respectively; and(2)by inserting after subparagraph (A) the following:(B)Representatives of local or regional adult education providers..